Title: From Thomas Jefferson to James Monroe, 16 February 1800
From: Jefferson, Thomas
To: Monroe, James



Dear Sir
Philadelphia Feb. 16. 1800.

A mr Robinson proposing to go to Richmond with a view to establish an academy there, I have been desired to state to you his character and qualifications, as I learn them from Doctr. Reynolds of this city, for I have never seen mr Robinson, nor is he here at present. he is a person of a regular collegiate education, of Trinity college Dublin, and has documents of his recieving double premiums every year during his scholarship there. he is of course a good latin & Greek scholar; and took his mathematical courses also but what proficiency he made in them I could not learn. does not read French. a man of the most excellent morals and excessive modesty. he is an United Irishman, and therefore was obliged to leave Ireland. he is of course a good Republican. at the request of two or three gentlemen here I promised to deposit these truths with you, that if they can be used to his advantage they may be so; in which way alone I wish you to use them, not meaning to embarras you otherwise with his pursuit. I promised to write to you by post, & that he might present himself to you in my name as if he were the bearer of the letter. I ask for him just those attentions which may give him the credit with others which his merit deserves. I do not mean pecuniary credit; for I believe he is without resources.—A bill is brought into the Senate, allowing the two houses to chuse each 6. members who with the Chief Justice, are to recieve the votes, certificates & other documents of the electors of President & V.P. to shut themselves up, and to decide who is elected President. their decision to be without appeal & Congress to have no power to dissolve them. I make neither commentary nor prophecy on this. we have no further news from the French triumvirate. I hope you will be able to circumscribe the federalism of Richmond within it natural bounds of British subjects & natives. present me affectionately to mrs Munroe. I believe we shall rise in April, as the Eastern men seem afraid to be together when a treaty comes from our envoys. friendly salutations to yourself. Adieu.

Th: Jefferson

 